Title: From Thomas Jefferson to Martin Dawson, 21 July 1820
From: Jefferson, Thomas
To: Dawson, Martin


Dear Sir
Monticello
July 21. 20.
Your favor of the 10th was recieved duly and I meant in one of my daily rides to have called and entered into verbal explanations in answer to it. but not having yet been able to go in that direction, I do now what I ought to have done sooner. getting for my last year’s flour but 3. D. a barrel I fell exactly one half short of meeting the engagements of the year. it has placed me in the most painful situation I have ever known, and I have not hesitated to resolve on selling property, and mean to go on, as fast as I can sell at reasonable prices until I pay every dollar I owe on earth this cannot be done but by such instalments as I shall be obliged to yield to. I give up all  expectation of relieving myself by crops, as quite visionary on the fall of produce now likely to be permanent. your store account I shall be able to pay in a few days. the two notes in your hands I can not fix to a certain day, but the reciepts of money I am entitled to count on from time to time, authorise me to say they shall not be long unpaid.  with respect to Bacon’s money, the presumption of his death the law now considers as a certainty—when a man dies all his powers of attorney become null. his nearest relations will have to get an administration appointed by the time this is done I shall probably be able to provide payment, and could I make it sooner (which I acknolege I could not) there is no person who by recieving it could give me a legal discharge. I salute you with friendship and respect.Th: Jefferson